department of the treasury internal_revenue_service washington d c nov set ep ratt uniform issue list ay aee sevty may j tax exempt and overnment entities division legend ira x amount a amount b date date company a companyb dear this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old you had an individual_retirement_arrangement ira ira x you represent that amount a was distributed on date maintained by company a you assert that your failure to accomplish a rollover of amount a an amount less than amount b within the 60-day rollover period prescribed by sec_408 d of the code was due to your mental and medical conditions which impaired your decision page making ability and impaired your ability to manage your financial affairs during the day rollover period you seek a ruling waiving the 60-day period to roll over amount a you assert that amount a has not been used for any other purpose you assert that you withdrew amount a from company a on date because you were not satisfied with the investment performance of ira x on date you purchased annuities from company b in the amount of amount b you explain that these annuities were placed into a non-ira account you state that you had no knowledge or understanding of the income_tax consequences of these transactions you have submitted documentation from your neurologist that reflects that you have been formally diagnosed with a disease which impaired your decision making and cognitive abilities during the period in question based on the facts and representations stated above you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 d of the code regarding amount a sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt 201vv070 page such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by your mental and medical conditions which impaired your decision making ability and impaired your ability to manage your financial affairs during the 60-day rollover period therefore pursuant to sec_408 d i of the code the service hereby waives the 60-day rollover requirement with respect to distributions totaling amount a less amounts described below from ira x you are granted a period of days from the issuance of this letter_ruling to contribute amount a less amounts described below into arollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount a less amounts described below will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code page sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please address all correspondence to se t ep ra t3 si rely ‘rances v sloan manager employee_plans technical group v enclosures deleted copy of ruling letter notice of intention to disclose ce
